       Case 1:20-cv-00808-LKG Document 13 Filed 09/08/20 Page 1 of 5



                    IN THE UNITED STATES COURT OF FEDERAL CLAIMS
 1
       Alearis, Inc.,
 2

 3                      Plaintiff,
               v.                                         Case No.: 1:20-cv-00808-LKG
 4
       The United States,
 5                                                        Honorable Lydia K. Griggsby
                        Defendant.
 6

 7
             PLAINTIFF’S MOTION FOR ORDER DIRECTING DEFENDANT
 8            TO FILE ADMINISTRATIVE RECORD BY OCTOBER 15, 2020
 9          Plaintiff Alearis, Inc. (“Alearis”), through its undersigned counsel, respectfully

10   moves the Court pursuant to Rule 51.2 (a)-(b) of the Rules of the United States Court of

11   Federal Claims (“RCFC”), to order defendant, United States, to file the administrative

12   record in this case on or before October 15, 2020. The court should so direct defendant

13   so as to enable Alearis, if it chooses to do so, to file a motion for judgment on the

14   administrative record at an early stage of this case. In further support of this motion,

15   Alearis states as follows:

16          1. Alearis filed this action on July 2, 2020 because (a) on July 12, 2019, it filed a

17   Request for Determination with the United States Internal Revenue Service (“Service”)

18   requesting classification as a non private foundation described by Internal Revenue Code

19   (“IRC”) §§ 509(a)(1) and 170(b)(1)(A)(i); (b) the Service failed to respond to Alearis’

20   Request for Determination as of July 2, 2020, the date Alearis commenced this action;

21   and (c) IRC § 7428(a) provides for judicial relief upon the Service’s failure to respond to

22   a Request for Determination of foundation classification within 270 days (which expired

23   on April 18, 2020).

24          2. Pursuant to RCFC 12(a)(1)(A), defendant’s response to Alearis' Complaint in

25   this action was due on August 31, 2020. On August 25, 2020, defendant requested that

26   Alearis consent to a 60-day enlargement of defendant’s time to respond to the Complaint

27   (until October 30, 2020). Alearis agreed to the extension, and simultaneously requested

28
                                                   1
       Case 1:20-cv-00808-LKG Document 13 Filed 09/08/20 Page 2 of 5




 1   that defendant agree to file the administrative record in this case by October 15, 2020.
 2   Defendant would not agree to do so.
 3          3. By order dated August 28, 2020 (ECF No. 11), this Court granted defendant’s
 4   unopposed motion for a 60-day enlargement of time within which defendant may respond
 5   to the Complaint.
 6          4. Alearis now moves this Court to order filing of the administrative record by
 7   October 15, 2020.
 8          5. RCFC 52.1(a) provides that where “proceedings before an agency are relevant
 9   to a decision in a case, the administrative record of those proceedings must be certified by
10   the agency and filed with the court.”
11          6. Pursuant to RCFC 52.1(b), this court has discretion to establish a time for
12   filing the administrative record.
13          7. RCFC 52.1(c)(3) provides that a motion for judgment on the administrative
14   record obviates the requirement for the filing of an answer under RCFC 12(a)(1).
15   Therefore, the sixty-day extension for defendant to respond to the Complaint should not
16   forestall or delay Alearis' opportunity to seek statutory relief.
17          8. Alearis wishes to advance this case at a reasonable pace—especially since this
18   action was initiated in response to the Service's failure to respond to Alearis' Request for
19   Determination. As of the filing of this motion, 424 days have passed since Alearis made
20   its initial request to the Service for non private foundation classification.
21          9. The administrative record in this case is not extensive. Communication
22   between Alearis and the Service consists only of (a) Alearis’ Request for Determination,
23   (b) the receipt from the Service indicating the date it had received the Request for
24   Determination, (c) three phone calls between Alearis and the Service, and (d) one
25   facsimile sent by Alearis to the Service, which substantially consisted of the Request for
26   Determination.
27

28
                                                    2
       Case 1:20-cv-00808-LKG Document 13 Filed 09/08/20 Page 3 of 5




 1          10. Consequently, the documents which should comprise the administrative
 2   record are contained in Exhibit A-C to the Complaint. It would not be a burden on
 3   defendant to file the administrative record (which, presumably, its counsel has already
 4   reviewed in preparation of responding to the Complaint) by October 15, 2020—
 5   approximately 105 days after the commencement of this case.
 6          11. On July 8, 2020, the Court entered an order (ECF No. 6) granting Alearis’
 7   Motion for Leave to File Under Seal Parts of Exhibit A to Complaint. Exhibit A to the
 8   Complaint consists of the bulk of the administrative record. Therefore, it is appropriate
 9   that, when defendant files the administrative record, it do so under seal. Defendant may
10   file the redacted versions of the administrative record (i.e., the portions of Exhibits A-C
11   to the Complaint that are in the public record) in the public file.
12          12. A proposed Order is attached.
13          WHEREFORE, Plaintiff Alearis, Inc. respectfully requests that this Court enter an
14   order (a) directing defendant United States of America to file the administrative record in
15   this case on or before October 15, 2020, (b) directing that such filing be under seal; and
16   (c) granting such further relief as this Court deems proper.
17

18   Date: September 8, 2020                        ALEARIS, INC.

19                                                  By: __/s/ Mitchell Bryan____________
                                                           One of its Attorneys
20

21

22   Mitchell Bryan
     Williams, Bax & Saltzman, P.C.
23   221 North LaSalle Street, Suite 3700
     Chicago, IL 60601
24
     (312) 372-3311
25   bryan@wbs-law.com

26
27

28
                                                   3
       Case 1:20-cv-00808-LKG Document 13 Filed 09/08/20 Page 4 of 5




     Bradley Block
 1
     Law Offices of Bradley Block
 2   318 West Adams Street, 17th Floor
     Chicago, IL 60606
 3   (224) 533-1075
     brad.block@bradblocklaw.com
 4

 5   Bruce de’Medici
     de’Medici Law
 6
     834 Forest Avenue
 7   Oak Park, Illinois 60302
     (312) 731-6778
 8   bdemedici@bdemlaw.com
 9
     Paul Winters
10   Wagenmaker & Oberly, LLC
11   53 West Jackson Blvd.
     Chicago, IL 60604
12   (312) 626-1600
     paul@wagenmakerlaw.com
13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                         4
       Case 1:20-cv-00808-LKG Document 13 Filed 09/08/20 Page 5 of 5



                    IN THE UNITED STATES COURT OF FEDERAL CLAIMS
 1
       Alearis, Inc.,
 2

 3                      Plaintiff,
               v.                                           Case No.: 1:20-cv-00808-LKG
 4
       The United States.
 5                                                          Honorable Lydia K. Griggsby
                        Defendant.
 6

 7
                                              ORDER
 8
            This cause coming on the Motion of plaintiff Alearis, Inc. for an Order Directing
 9

10   Defendant Unites States of America to File the Administrative Record on or before

11   October 15, 2020, due notice having been given to all parties entitled thereto, and the

12   Court being fully advised in the premises;
13
            IT IS HEREBY ORDERED THAT defendant the United States shall file the
14
     administrative record in this case by October 15, 2020, and that such filing shall be under
15
     seal. Defendant shall file redacted versions of the administrative record (as redacted in
16
     the exhibits to the Complaint) in the public record.
17

18
                                                   ________________________
19
                                                   LYDIA KAY GRIGGSBY
                                                   Judge
20

21

22

23

24

25

26
27

28
                                                  5
